DENY; and Opinion Filed July 13, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00585-CV

                  IN RE AMERICAN PIPING PRODUCTS, INC., Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13662

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                   Opinion by Justice Fillmore
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to set aside its order denying relator’s special appearance and instead dismiss the claims

against relator. Ordinarily, to obtain mandamus relief, a relator must show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude the

relator has failed to establish its right to mandamus relief. We deny the petition.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE

150585F.P05